UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 8, 2010 TELTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 0-17893 59-2937938 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 2511CORPORATEWAY PALMETTO,FLORIDA34221 (Address of principal executive offices, including zip code) (941) 753-5000 Registrant's telephone number, including area code: 2150 Whitfield Industrial Way, Sarasota, Florida 34243 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 4.01 CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT Teltronics, Inc. ("the Company") appointed Mayer Hoffman McCann P.C. – KRMT Tampa Bay Division as the Company's new auditor as approved by the Audit Committee of the Board of Directors on December 8, 2010.The Company was notified that the shareholders of Kirkland, Russ, Murphy & Tapp, P.A. (“KRMT”), the independent registered public accounting firm engaged by the Company on December 8, 2010, became shareholders of Mayer Hoffman McCann P.C. pursuant to an asset purchase agreement effective November 1, 2010.KRMT now operates under the name Mayer Hoffman McCann P.C. – KRMT Tampa Bay Division. During the Company's two most recent fiscal years ended December 31, 2009 and through the date of this Current Report on Form 8-K, the Company did not consult with Mayer Hoffman McCann P.C. – KRMT Tampa Bay Division regarding any of the matters or reportable events set forth in Item 304 (a)(2) (i) and (ii) of Regulation S-K. The audit reports of KRMT on the consolidated financial statements of the Company as of, and for the year ended December 31, 2009, did not contain an adverse opinion or a disclaimer of opinion, and were not qualified, or modified, as to uncertainty, audit scope or accounting principles. In connection with the audits of the Company's consolidated financial statements for each of the fiscal years ended December 31, 2009 and through the date of this Current Report on Form 8-K, there were (i) no disagreements between the Company and KRMT on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of KRMT, would have caused KRMT to make reference to the subject matter of the disagreement in their reports on the Company’s financial statements for such years, or for any reporting period, since the Company's last fiscal year end and (ii) no reportable events within the meaning set forth in Item 304(a)(1)(v) of Regulation S-K. The Company has provided KRMT a copy of the disclosures in the Form 8-K and has requested that KRMT furnish it with a letteraddressed to the Securities and Exchange Commission stating whether or not KRMT agrees with theCompany's statements in this Item 4.01.A copy of the letter dated December 8, 2010 furnished by KRMT in response to that request is filed as Exhibit 16.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Letter from Kirkland, Russ, Murphy & Tapp P.A. to the U.S. Securities and Exchange Commission, dated as of December 8, 2010, stating its agreement with the statements made in this report. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. TELTRONICS, INC. (Registrant) Date:December 8, 2010 By: /s/ Ewen R. Cameron Ewen R. Cameron President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description Letter from Kirkland, Russ, Murphy & Tapp P.A. to the U.S. Securities and Exchange Commission, dated as of December8, 2010, stating its agreement with the statements made in this report. 3
